MEMORANDUM **
Jorge Ildefonso Chavez-Huaman, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen so he could apply for asylum based on changed circumstances. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Chavez-Huaman’s motion to reopen because nothing in the 2004 State Department Country Report he submitted shows a material change of circumstances in Peru with regard to the Shining Path. Cf. Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (holding “the critical question is ... whether circumstances have changed sufficiently that a petitioner who *717previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.